DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An apparatus for increasing the efficiency of combustion comprising:
an element assembly disposed in a housing;
a plurality of cylindrical cell elements arranged adjacent to one another in the element assembly wherein the cell elements each comprise:
a cylindrically shaped outer electrode of conductive material;
a cylindrically shaped inner electrode of conductive material disposed inside the outer electrode;
a cylindrically shaped insulator between the inner electrode and outer electrode;
a plurality of mounting rings connected to the cylindrically shaped outer electrodes that mechanically bond the cell elements together in the element assembly;
wherein the plurality of mounting rings comprise a plurality of openings, with an opening for each of the plurality of cell elements; and
wherein the plurality of mounting rings retain the plurality of cell elements placed in the plurality of openings and include mechanical isolation between the plurality of mounting rings and the plurality of cell elements.”

The underlined limitations is shown in Fig. 8 and Fig. 9, and at least supported in specification, Paragraphs 35-37.  Part 812 includes mechanical isolation to provide additional durability for the system (Paragraph 35), and the mechanical isolation can be a rubber like material (Abstract).

The examiner thanks the applicant’s representative, Attorney Bret, J. Petersen, provided a detailed explanation during the interview on 07/19/2021.  Based on the interview, the specification, the Remark filed on 07/19/2021 and the amended claimed language, the examiner considered Clack (US2015/0204281 A1) and Katayama (US2015/0247246 A1) would fail to teach Claim 1 because the references fail to teach at least the limitation “wherein the plurality of mounting rings retain the plurality of cell elements placed in the plurality of openings and include mechanical isolation between the plurality of mounting rings and the plurality of cell elements.”  Clack teaches the structure of the cell elements (Clack, Fig. 4, Fig. 9, Fig. 12) and Katayama teaches mounting ring with o-rings (Katayama, Fig. 4, Part 17, Paragraph 50).  However, both references fail to show the limitation “include mechanical isolation between the plurality of mounting rings and the plurality of cell elements.”  Therefore, Clack in view of Katayama would fail to reflect all the limitations of Claim 1.

include mechanical isolation between the plurality of mounting rings and the plurality of cell elements.”  Therefore, the reference would still fail to teach all the limitations of Claim 1.

The examiner also considered other references, but the references fail to show or reasonably teach in combination all the limitations of Claim 1, especially “wherein the plurality of mounting rings retain the plurality of cell elements placed in the plurality of openings and include mechanical isolation between the plurality of mounting rings and the plurality of cell elements.”  Therefore, Claim 1 is allowable.

Claims 12 and 20 are allowed based on the same reasons as Claim 1.  Claims 2-11, 13-19 are allowed because the claims ultimately depends from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.